Luke, J.
The exception here is to refusal of a certiorari 'in a case from the county court of Charlton county. It appears from the record that at the March term, 1928, of the superior court of said county, the grand jury found two indictments against Ella Davis,—one for having, controlling, and possessing intoxicating liquor, and the other for transporting intoxicating liquor; “that both eases grew out of the same transaction at the same time with the same-liquor;” that by consent both cases were tried “by the same jury at the same term;” that the evidence was the same and showed but one transaction; that the defendant was acquitted of possessing liquor, but convicted of transporting it; and that the defendant was sentenced to labor for a term of three months, or, in lieu thereof, to pay a fine of $75.
How the defendant could have knowingly transported the liquor in question without having, controlling, or possessing it is inexplicable both in logic and in law; and the judge of the superior court erred in denying the certiorari, for the reason that the verdict was void for repugnancy. Smith v. State, 38 Ga. App. 366 (2) (143 S. E. 925); Britt v. State, 36 Ga. App. 668 (137 S. E. 791); Kuck v. State, 149 Ga. 191 (99 S. E. 622).

Judgment reversed.

Broyles, O. J., and Bloodworlh, J., concur.